Title: William Lee to the American Commissioners, 6 March 1778
From: Lee, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen,
Chaillot 6th: Mar: 1778
In conformity to the general instructions of the secret committee that you should be consulted and advised within all important cases relative to their commercial affairs, and Mr. Thos. Morris joint commercial Agent with me being now dead and as I am just on the point of setting out for Germany, I think it expedient to advise you that in order to prevent the business of the secret committee from geting into improper hands, I intend to appoint persons in the different Ports of France to take care of any remittances, Vessels, or cargoes that may arrive on account of the secret committee until their farther pleasure is known. For this purpose I think of appointing Messrs. Lloyd and Jonathan Williams for the port of Nantes, and the other Ports in Britany, Messrs. S. and J.H. Delap at Bourdeaux, Mr. Andw. Limozin at Havre, the two last houses being strongly recommended by the Committee, and Mr. John Bondfield for the ports of Rochelle, Rochefort, and Bayonne. These three ports I put under the same direction, because it is not probable that many vessels will arrive at them, and the accidental ones that do arrive there will not be more than Mr. Bondfield can easily manage. I shall be happy to find that this arrangement meets your approbation, but if it does not be pleased to point out any alteration you wish to have made and due attention shall be paid to it. I have the Honor &c.
Honble Benja. Franklin, Silas Deane & Arthur Lee esqrs Commissioners for the United States of America in France.
